Citation Nr: 0828263	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for residuals of a left 
eye injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not currently have a right ankle 
disability.

3.  The veteran does not currently have a left ankle 
disability attributable to his period of active service.

4.  The veteran does not currently have a bilateral foot 
condition attributable to his period of active service.  

5.  The veteran does not currently have a right knee 
disability attributable to his period of active service.

6.  The veteran does not currently have a left knee 
disability.

7.  The veteran does not currently have residuals of a left 
eye injury attributable to his period of active service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not caused or worsened by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  A left ankle disability was not caused or worsened by 
service, nor is arthritis presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A bilateral foot condition was not caused or worsened by 
service, nor is arthritis presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A right knee disability was not caused or worsened 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

5.  A left knee disability was not caused or worsened by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

6.  A left eye disability was not caused or worsened service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in July 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in October 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial July 2005 VCAA notice was given prior 
to the appealed AOJ decision, dated in November 2005.  The 
notice in compliance with Dingess, however, was given 
following the appealed AOJ decision.  The Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
October 2006 and a Supplemental Statement of the Case was 
issued subsequent to that notice in December 2006, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations for his left ankle 
disability, right knee disability and left eye disability, 
obtaining medical opinions as to the etiology of these 
disabilities, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though he declined to do so.  

VA is not required to schedule the veteran for a physical 
examination regarding his claims of a right ankle disability, 
left knee disability, and bilateral foot disability, because 
the evidence does not meet the criteria set forth in 38 
C.F.R. § 3.159(c)(4).  Specifically, there is no credible 
evidence of an event, injury, or disease in service upon 
which a current disability may be based.  As such, the Board 
will not remand this case for a medical examination.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for bilateral ankle 
disabilities, bilateral knee disabilities, bilateral foot 
condition, and residuals of a left eye injury.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

Bilateral ankle disabilities

There is no evidence of record to show that upon the 
veteran's enlistment he had a preexisting bilateral ankle 
disability.  In an August 2008 service medical record (SMR), 
the veteran was noted to have sprained his left ankle.  He 
was assessed as having a second degree left ankle sprain.  At 
the time of the treatment, the veteran reported having also 
sprained his left ankle in a November 1978 parachute landing 
fall.  There were no additional treatment records regarding 
the veteran's sprained left ankle.  The SMRs are also devoid 
of any reference to a right ankle injury or disability.  Of 
note, there is no discharge medical examination available.  

In an annual physical report, dated in June 1987, there was 
no notation made as to any residual disability from the 
veteran's in-service sprained left ankle, nor was any mention 
made to a right ankle disability.  The veteran was noted to 
have a normal examination, and the veteran reported no ankle 
trouble.

In a September 2001 x-ray, the veteran underwent an x-ray of 
the left ankle.  He was noted to have no acute fracture or 
dislocation, and the soft tissues were found to be 
unremarkable.  The veteran was found to have synostosis 
between the distal tibia and the fibula, which could possibly 
be secondary to old trauma.  

As noted in a March 2005 private treatment record, the 
veteran complained of foot pain in his toes and ankles.  The 
veteran reported a previous ankle fracture in service.  He 
was noted to current chronic toe pain with arthritis.  
Objectively, the veteran had arthritic changes, an even gait, 
slight pronation, no obvious deformities and a range of 
motion within functional limits.  X-rays revealed synostosis 
between the shaft of his tibia and fibula.  He was ultimately 
diagnosed as having arthritis and synostosis of the ankle.  
Although not specifically noted in the March 2005 report, the 
x-ray evidence associated with the report noted synostosis of 
the left ankle.  The veteran did not have an x-ray performed 
on his right ankle.  

In a June 2005 private treatment record, the veteran was 
noted to have history of bilateral ankle pain.  The veteran 
advised that he injured his left ankle in service.  The 
veteran's previous x-rays revealed some osteoarthritis on his 
left foot.  The veteran issued a left ankle sleeve and arch 
supports for his shoes.  The following month, the veteran 
complained of pain in his ankle and lower leg-he did not 
identify which ankle had been causing him problems.  

In May 2006, the veteran sought treatment for chronic left 
ankle pain.  In June 2006, the veteran again complained of 
left ankle pain and instability.  Objectively, he was found 
to have instability, laxity, and decreased range of motion in 
the left ankle.  He was referred for orthotics.  

In the veteran's September 2006 notice of disagreement, he 
advised that he had recently been fitted for a medical boot 
due to his condition.  He also contended that there were 
likely missing service medical records which would show the 
severity of the first injury to his left ankle.  

In a January 2007 statement in support of claim, the veteran 
indicated that in November 1978, he first injured his left 
ankle during a parachute accident.  He related that the 
injury was of a severity to require him to used crutches and 
keep his ankle wrapped and supported.  The veteran thought 
that a record of this incident should have been made.  

In March 2007, the veteran again sought treatment for his 
left ankle pain.  He was noted to have a history of a left 
ankle injury while in service.  

In November 2007, the veteran underwent a VA examination 
regarding his left ankle disability and the claims file was 
reviewed.  He was diagnosed as having a left ankle strain.  
Upon review of the veteran's x-rays, both the left and right 
ankles were found to be negative.  The examiner's opinion was 
that the veteran's current left ankle strain was less likely 
than not caused by or a result of the veteran's in-service 
injuries.  In support of this opinion, the examiner indicated 
that the veteran's left ankle injuries in service were acute 
and transitory in nature and had resolved as evidenced by his 
normal physical examination in June 1987.  Further noted was 
that the evidence showed his current left ankle condition 
developed sometime after 1987.  

Upon review of the evidence of record, the Board finds that 
the veteran is not entitled to service connection for a right 
ankle disability as there is no current diagnosis of such.  
The veteran's reports that his right ankle was injured during 
his in-service jumps are contrary to the great weight of the 
evidence of record.  There is no evidence of record 
suggesting that the veteran was diagnosed as having a right 
ankle disability in service.  The Board recognizes that the 
veteran is currently using arch supports and medical boots, 
but this does not confirm a disability of the right ankle.  
Absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Therefore, because there is no evidence of a right ankle 
disability related to the veteran's service, service 
connection must be denied.  

The veteran is currently diagnosed as having a left ankle 
disability, but there is no medical opinion of record linking 
the veteran's current left ankle disability to service or a 
service-related injury.  Records from the alleged November 
1978 parachute jump would not fulfill the requirement that 
the veteran's current disability was caused by the alleged 
in-service injury.  The Board appreciates the veteran's 
assertions that his current disability had its onset in 
service, but it is important to note that the veteran is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge. See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  A June 1987 physical examination 
revealed no ankle disabilities.  The evidence of record shows 
that the veteran first sought post-service treatment for his 
left ankle disability in September 2001-20 years following 
discharge from service.  As such, service connection on a 
presumptive basis for his currently diagnosed arthritis of 
the left ankle is denied.  Although the veteran's post-
service treatment records reference his in-service injury to 
his left ankle, and the possibility that the synostosis was 
due to an old trauma, there was no concrete medical opinion 
of record linking the two.  Moreover, the VA examiner 
indicated that the veteran's current left ankle disability 
was less likely than not caused by his in-service injuries-
as those injuries were acute and transitory in nature.  
Absent a competent medical opinion linking the veteran's 
current left ankle disability to service, service connection 
must also be denied on a direct basis.  

Bilateral knee disability

According to a November 1979 SMR, the veteran was treated for 
an injury to his right knee.  He was noted to have had prior 
right knee problems and was assessed as having a Grade I MCL 
strain.  The following month, the veteran again sought 
treatment having twisted his right knee.  There are no 
subsequent SMRs regarding the veteran's right knee injury, 
and they are also devoid of any reference to a left knee 
injury or disability.  As noted above, no discharge 
examination is available.  

In an annual physical report, dated in June 1987, there was 
no notation made as to any residual disability from the 
veteran's in-service right knee injury, nor was any mention 
made to a left knee disability.  The veteran was noted to 
have a normal examination and he had reported no knee 
problems.  

In May 2005, the veteran underwent an x-ray of his knees.  
Bilaterally, there was no fracture or acute bone pathology 
found, articular relationships were intact and the soft 
tissues were within normal limits.  

As noted in a June 2005 private treatment record, the veteran 
complained of bilateral knee pain.  The veteran's prior knee 
x-rays were found to be unremarkable.  The veteran's knees 
were both noted to be normal upon examination, with no 
effusions, intact ligaments, and a full range of motion 
without pain.  

In a January 2007 statement, the veteran indicated that 
continuous jumps performed while in service exacerbated his 
in-service left knee injury.  He contends that his right knee 
disability, which he believes to be tendonitis, was also 
caused by the jumps, as well as the favoring of his right 
knee after injuring the left.  

In November 2007, the veteran underwent a VA examination for 
his right knee disability and the claims file was reviewed.  
He was diagnosed as having a right knee strain.  The examiner 
opined that the veteran's right knee strain was less likely 
than not caused by, or a result of, his in-service injuries.  
His rationale was that the veteran's in-service injuries were 
acute and transitory in nature and had resolved as evidenced 
by his normal physical examination in June 1987.  He further 
noted that the veteran's current right knee disability had 
developed sometime after 1987.

Given the medical evidence as outlined above, the Board finds 
that the veteran is not entitled to service connection for a 
left knee disability as there is no current diagnosis of 
such.  The veteran's January 2007 statement that he injured 
his left knee in service is inaccurate as the SMRs only 
reflect treatment for an in-service left knee injury.  There 
is no evidence of an-in service injury or a diagnosis of a 
left knee condition.  X-ray evidence did not reveal any 
abnormalities in the left knee, nor had he sought any post-
service treatment for a left knee disability.  As noted above 
in Sanchez-Benitez, absent a disease or injury incurred as a 
result of service, the basic compensation statutes cannot be 
fulfilled, and service connection must be denied.  

Service connection is also denied for a right knee 
disability.  The veteran twisted his right knee in service.  
In June 1987, there was no notation made regarding any 
residual right knee disability.  The veteran first reported 
right knee pain in mid-2005-over 20 years following service 
discharge.  The veteran is currently diagnosed as having a 
right knee strain.  The Board acknowledges the veteran's 
assertion that his right knee pain is actually tendonitis, 
but as noted in the section above, the veteran is not 
competent to render a diagnosis for any knee disability.  
Further, there is no opinion of record linking the veteran's 
current right knee disability to service.  In fact, the VA 
examiner opined that the veteran's right knee disability is 
less likely than not as a result of service as his in-service 
injuries were acute and transitory in nature.  Absent an 
opinion linking his current right knee disability to service, 
service connection must be denied.  

Bilateral foot condition

The veteran's SMRs are devoid of any treatment for, or 
complaints of, a bilateral foot condition.  The veteran's 
annual physical examination, dated in June 1987, is also 
devoid of any reference to a bilateral foot condition.  The 
veteran was noted, however, to have a healing laceration on 
his left second toe.  The veteran reported that he had no 
disability.  

In September 2004, the veteran complained of left foot pain.  
He reported hitting metal stairs causing injury to the bottom 
of his foot.  The veteran was noted to have tenderness on the 
bottom of his left heel.  The treating personnel noted that 
they could not rule out a calcaneal spur.

Following a March 2005 x-ray of his toes, the veteran was 
found to have minimal osteoarthritic changes of the base of 
the distal phalanx of the left great toe.  Otherwise, this 
toe was within normal limits with no evidence of acute 
fracture or subluxation.  The veteran's right great toe was 
noted to have soft tissue swelling of the metatarsophalangeal 
joint with slight hallux valgus, but was otherwise within 
normal limits and without evidence of acute fracture or 
subluxation.  

In a January 2007 statement, the veteran indicated that prior 
to entering service, he sustained an injury to the toes on 
his left foot from a 1977 lawnmower accident.  He stated that 
the exercises in service caused stress on his feet and that 
he currently experiences severe pain and periodic swelling.  

Based upon the evidence of record, the Board finds that the 
veteran is not entitled to service connection for a bilateral 
foot condition on either a direct or presumptive basis.  As 
noted, the veteran's SMRs are devoid of any treatment for a 
foot condition.  In the June 1987 report of physical 
examination, however, the veteran was noted to have a healing 
laceration on one of his toes.  Following service, the first 
instance of reported complaint of foot pain was in September 
2004 regarding an acute injury to his left foot.  X-rays 
taken in March 2005 revealed osteoarthritis in the left great 
toe and soft tissue swelling of the metatarsophalangeal joint 
with slight hallux valgus.  There is no competent medical 
opinion of record linking any foot condition to the veteran's 
service.  

The Board appreciates the veteran's assertion that service 
aggravated a preexisting condition of the foot, but this is 
contrary to the evidence of record.  The SMRs are devoid of 
any reference to the veteran having a preexisting foot 
condition as alleged by the veteran.  Thus, the veteran is 
presumed to have been in sound condition upon enlistment into 
service.  The SMRs also do not reveal any complaints of or 
treatment for foot problems, nor was there any evidence of 
aggravation.  As cited in the sections above, the veteran is 
not competent to render a medical opinion as to the etiology 
of his claimed bilateral foot condition.  The veteran was not 
diagnosed as having osteoarthritis in the left great toe for 
over 20 years following service discharge, thus, service 
connection for a bilateral foot condition must be denied on a 
presumptive basis.  Further, absent evidence that the 
veteran's current bilateral foot disability had its onset in 
service, service connection must also be denied on a direct 
basis.  

Residuals of a left eye injury

In an October 1979 SMR, the veteran was noted to have injured 
his left eye.  He reported being hit in the left eye while 
boxing.  The left eye was irrigated and patched, and there 
were no subsequent treatment records related to that left eye 
injury.  Additionally, in the veteran's June 1987 physical 
examination, there was no mention of a residual disability of 
the left eye, and the veteran was noted to have a normal 
physical examination.  

In his January 2007 statement, the veteran indicated that he 
injured his left eye during an in-service boxing match.  He 
reported experiencing throbbing and vision problems since.  
He also related that this boxing injury caused a scar on his 
pupil.  

In November 2007, the veteran underwent a VA examination for 
his eyes.  The veteran reporting having been struck in the 
left eye with a thumbnail while boxing in service.  He denied 
a history of eye surgery or any eye disease.  Upon physical 
examination, the veteran was diagnosed as having a nasal 
pterygium on the left, headaches-unlikely eye related, 
myopia, and a history of a corneal abrasion in the left eye 
due to boxing in service.  The examiner opined that the in-
service corneal abrasion less likely than not caused his 
current headaches and pterygium on the left.  She indicated 
that a foreign body or focal trauma could cause a pterygium, 
but that the normal cause of pterygium was UV damage and 
chronic sand or wind exposure.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for 
residuals of a left eye disability.  The veteran's left eye 
was injured during a boxing match while in service, but there 
are no post-service treatment records regarding the veteran's 
claimed left eye condition.  Upon VA examination, the veteran 
was noted to have headaches and pterygium on the left.  The 
examiner opined that it was less likely than not that the 
veteran's history of injury to the left eye caused his 
currently diagnosed headaches and pterygium on the left-
despite the possibility that pterygium could be caused by 
trauma.  
Absent a competent medical opinion linking the veteran's 
pterygium or headaches to service, service connection must be 
denied.  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a bilateral foot condition is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for residuals of a left eye injury is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


